TDCJ Offender Details - ' ' ' Page 1 of 2

'~tt£ ,OZ:l»OS~

T§`_xAS..:_§?,i.-:_AMM;M or caimme;_.iuis;zl.c§ E_ B_

 

Offender lnformation Details

SlD Number: _ 03911678
TDCJ Number: 016143‘|7
Name: O"GRADY,SHANE Tll\llOTHY
Race: W

:Ger`\der: 1 l\ll

DOB: ` . 1969-07-25
Maximum Sentence Date: » _2039-07-27
current Faciiity: DARRINGTON'
Projected Release Date: _2039-07-27
Parole Eligibi|ity Date: 2024-07-26
Offender Visitation Eligib|e: YLS

information provided is updated once daily during Weekdays and multiple times per day
on visitation days.v Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

scheduled Re|ease pate: Offender is not scheduled for release at this time.
scheduled Re|ease Type: Will be determined When_ release date is scheduled
S¢hedu|ed Re|ease Locati°n: _Wi|| be determined When release date is scheduled

 

 

 

,_ . Parole`Review information

Offense Hist'ory:
Offense Date Offense Sentence Date County Case No. Sentence(YY-MlVl-DD)
1997-07-10 ROBBERY 1998-11-04 BRAZOR|A 33,722 3-00-00

 

 

 

 

 

 

 

 

 

 

http ://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?Sid=O3 91 1678 9/23/2015